Citation Nr: 0305477	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of right shoulder suprascapular release, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1988 to October 
1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in December 2002.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of right shoulder suprascapular 
release is productive of complaints of pain after extended 
use, slight limitation of motion, crepitus and popping.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for residuals of right shoulder suprascapular 
release have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5203 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  An April 2002 RO letter and the October 
2002 statement of the case effectively informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
report from April 2002.  As the record shows that the veteran 
has been afforded a VA examination in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis 
established by x-ray findings based on limitation of motion 
due to pain.  

A July 1999 rating decision granted service connection for 
residuals of right shoulder suprascapular release at a 
noncompensable rate.  The veteran filed a subsequent claim 
for an increased rating and by way of a May 2002 rating 
decision, the RO increased the rating to10 percent, effective 
April 11, 2002.  The present appeal involves the veteran's 
claim that the severity of his service-connected residuals of 
right shoulder suprascapular release warrants a higher 
disability rating.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent at this time.

Turning to the record, service medical records reveal that 
the veteran underwent suprascapular release of his right 
shoulder in June 1997.  The veteran's service-connected 
residuals of right shoulder suprascapular release were rated 
by the RO in the May 2002 rating decision under Diagnostic 
Code 5203.  Diagnostic Code 5203 provides for impairment of 
the clavicle or scapula.  Specifically, it states that 
malunion of the clavicle or scapula and nonunion without 
loose movement warrant a 10 percent rating.  Nonunion of the 
clavicle or scapula with loose movement and dislocation 
warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2002). 

The veteran underwent VA examination in January 1999.  The 
January 1999 examination showed complaints of pain and 
weakness when it was cold.  He also complained of fatigue.  
He indicated that there were no real periods of flare-ups, 
but that the symptoms were present and the same most of the 
time.  On examination, flexion was to 180 degrees, external 
rotation was to 70 degrees, internal rotation was to 70 
degrees.  Passive external rotation and internal rotation 
were to 80 degrees with complaints of pain.  There was no 
edema, no effusion, no tenderness, no redness, no heat, and 
no guarding of movement.  Crepitations of the shoulders were 
reported.  An x-ray was interpreted as showing a normal right 
shoulder. 

An April 2002 examination included x-ray findings which 
revealed no bone or joint abnormality.  The final impression 
was unremarkable right shoulder.  The April 2002 physical 
examination revealed that the right shoulder was slightly 
slumped as compared to the left.  There was no redness, 
swelling, effusion, heat, point tenderness, or trapezius 
muscle spasm noted.  There was a 10 cm scar noted on his 
right shoulder.  During range of motion testing, both 
crepitus and popping were noted by the examiner.  Shoulder 
forward flexion was 180 degrees, extension was 45 degrees, 
abduction was 180 degrees, adduction was 45 degrees, internal 
rotation was 70 degrees and external rotation was 80 degrees.  
Muscle strength was measured at 5 out of 5 and an impingement 
test was negative.

In sum, the medical evidence of record demonstrates that the 
veteran currently suffers from only slight limitation of 
motion with crepitus and popping.  Specifically, the 
veteran's range of motion as compared to normal range of 
motion is as follows:


NORMAL ROM
VETERAN'S ROM
Forward Flexion
180
180
External Rotation
90
80
Internal Rotation
90
70
Abduction
180
180

See 38 C.F.R. § 4.71 Plate I (2002).

Moreover, the record reflects that the veteran has full 
muscle strength.  There is also no evidence of redness, 
swelling or muscle spasm, and that the x-ray findings 
revealed no bone or joint abnormalities.  Therefore, there is 
no evidence of any nonunion of the clavicle or scapula with 
loose movement and dislocation to warrant a 20 percent 
rating.

The Board acknowledges the veteran's allegations regarding 
arthritis.  However, the x-ray findings revealed no presence 
of arthritis.  The Board nevertheless acknowledges that the 
record does some pain on motion.  However, there is no 
persuasive evidence of additional functional loss due to such 
pain, or to weakness, fatigue or incoordination, to more 
nearly approximate the criteria for the next higher rating of 
10 percent.  DeLuca, 8 Vet. App. 202, nor 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board also notes the presence of a 10 cm. scar on the 
veteran's right shoulder, but there there is no indication 
that the scar is painful or tender on objective 
demonstration.  The Court has held that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected. 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, in the 
present case there is no evidence suggesting that the 
shoulder scar is tender, painful, poorly nourished, 
repeatedly ulcerated or that it results in any limitation of 
function.  Accordingly, the Board finds no basis for 
assigning a separate rating for the scar. 

In sum, the Board finds that the currently assigned 10 
percent rating for residuals of right shoulder suprascapular 
release disability contemplates the current degree of 
disability under applicable scheduler criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

